Case 2:20-cv-02291-DOC-KES Document 254 Filed 03/29/21 Page 1 of 2 Page ID #:4451




    1 RODRIGO A. CASTRO-SILVA (SBN 185251), County Counsel
      rcastro-silva@counsel.lacounty.gov
    2 LAUREN M. BLACK (SBN 192302), Assistant County Counsel
    3 AMIE S. PARK (SBN 273346), Deputy County Counsel
      500 West Temple Street, Suite 468
    4 Los Angeles, California 90012
      Telephone: (213) 974-1830
    5 Facsimile: (213) 626-7446
    6 BYRON J. MCLAIN (SBN 257191)
    7 bmclain@foley.com
      FOLEY & LARDNER, LLP
    8 555 South Flower Street, Suite 3300
      Los Angeles, California 90071
    9 Telephone: (310) 972-4500
   10 Facsimile: (213) 486-0065
   11 LOUIS R. MILLER (SBN 54141)
      smiller@millerbarondess.com
   12 MIRA HASHMALL (SBN 216842)
      EMILY A. RODRIGUEZ-SANCHIRICO (SBN 311294)
   13 MILLER BARONDESS, LLP
   14 1999 Avenue of the Stars, Suite 1000
      Los Angeles, California 90067
   15 Telephone: (310) 552-4400
      Facsimile: (310) 552-8400
   16
   17 Attorneys for Defendant
      COUNTY OF LOS ANGELES
   18
   19                          UNITED STATES DISTRICT COURT
   20              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   21
   22 LA ALLIANCE FOR HUMAN                           CASE NO. 2:20-cv-02291 DOC-KES
      RIGHTS, et al.,
   23                                                 NOTICE TO THE COURT OF
                 Plaintiffs,                          PAYMENT FROM COUNTY OF
   24                                                 LOS ANGELES PURSUANT TO
           v.                                         BINDING TERM SHEET
   25
   26 CITY OF LOS ANGELES, et al.,                    Assigned to the Hon. David O. Carter
                                                      and Magistrate Judge Karen E. Scott
   27                  Defendants.
   28
        503665.1                                                   Case No. 2:20-cv-02291 DOC-KES
                      NOTICE TO THE COURT OF PAYMENT FROM COUNTY OF LOS ANGELES
                                    PURSUANT TO BINDING TERM SHEET
Case 2:20-cv-02291-DOC-KES Document 254 Filed 03/29/21 Page 2 of 2 Page ID #:4452




    1 TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
    2              On June 16, 2020, the County of Los Angeles (“County”) and the City of
    3 Los Angeles (“City”) reached a historic agreement to provide a total of 6,700 beds
    4 and services for people experiencing homelessness (PEH”) in the City of
    5 Los Angeles within 18 months. (See Dkt. 136, Binding Term Sheet (“BTS”) at ¶ 1.)
    6 The City is responsible for creating 5,300 new beds by April 16, 2021 and
    7 700 additional new beds by December 16, 2021, for a total of 6,000 new beds. (See
    8 Dkt., BTS at ¶ 1.) The City also must provide an additional 700 beds by April 16,
    9 2021 that “may be beds previously captured in an agreement or plan between the
   10 City and County.” (See Dkt., BTS at ¶ 1.) The County has committed to pay up to
   11 $293 million over the next five years to support the City’s obligation to provide the
   12 6,000 new beds.
   13              The County hereby notifies the Court that the County made its third payment
   14 ($17.67 million) to the City on March 24, 2021 in good faith. To date, the County
   15 has provided the City $53 million in its ongoing support of the City.
   16
   17 DATED: March 29, 2021                     MILLER BARONDESS, LLP
   18
   19
                                                By:        /s/ Mira Hashmall
   20
                                                       MIRA HASHMALL
   21                                                  Attorneys for Defendant
   22                                                  COUNTY OF LOS ANGELES

   23
   24
   25
   26
   27
   28
        503665.1                                                     Case No. 2:20-cv-02291 DOC-KES
                        NOTICE TO THE COURT OF PAYMENT FROM COUNTY OF LOS ANGELES
                                      PURSUANT TO BINDING TERM SHEET
